IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
DONALD F. SCOTT, SR.,

Petitioner, Case No. 3:18-cv-334

- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

WARDEN, London Correctional Institution,

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

The Court has reviewed the Report and Recommendations of United States Magistrate Judge
Michael R. Merz (ECF No. 31), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting that no objections have been filed thereto and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.
Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to
the United States Court of Appeals that an appeal would be objectively frivolous and therefore

should not be permitted to proceed in forma pauperis.

May "]_, 2019. Le. ror

Walter H. Rice
United States District Judge
